DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Claims 1-6, 9 and 10 are under consideration in this application.
             Claims 7 and 8 are held withdrawn as being drawn to nonelected subject matter 37 CFR 1.142(b).
Election/Restrictions
Applicant’s election of Group I and the compound recited in the reply filed on February 8, 2021is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement is deemed sound and proper and is hereby made final.
This application has been examined to the extent readable on the elected species and expanded to include a genus of the compounds of formula (IId) wherein Z is N, X is piperidine and L1, G1-G3, R2-R6, R11, R12 and m as set forth in claim 1, exclusively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,301,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compounds are 1 is O and the variables G1-G3, R2-R4, R11 and R12 have the same meanings in claim 1 therein.
              It is believed that one having ordinary skill in the art would have found the claimed compounds prima facie obvious, since they are generically embraced by the disclosed formula; In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also In re Malagari, 499 F.2 1297, 182 USPQ 549 (CCPA 1974); In re Lemin, 332 F.2d 839, 141 USPQ 814 (CCPA 1964); In re Rosicky, 276 F.2d 656, 125 USPQ 341 (CCPA 1960).  The requisite motivation for arriving at the claimed compounds stems from the fact that they fall within the generic class of compounds disclosed by ‘297. Accordingly, one having ordinary skill in the art would have been motivated to prepare any of the compounds embraced by the disclosed generic formula, including those encompassed by the claims.
          It is believed well settled that a reference may be relied upon for all that it would have reasonably conveyed to one having ordinary skill in the art.  In re Fracalossi, 681 F.2d 792, 215 USPQ 569 (CCPA 1982); In re Lamberti, 545 F.2d 747, 192 USPQ 278 (CCPA 1976); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Susi, supra.
          Hence, patentable distinction is not seen.
Claims 1-6, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 9,951,056. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited compounds in claims 2 and 4 are included in the genus of compounds herein.  Further, the variables for L1 are obvious optional variables.

           “We need not decide here whether the compounds in question are properly labeled 
            homologues.  It appears to us from the authorities cited by the solicitor and appellants that              the term homologue is used by chemists at times in a broad sense, and at other times in
            a narrow or strict sense.  The name used to designate the relationship between the related
            compound is not necessarily controlling; it is the closeness of that relationship which is
            indicative of the obviousness or unobviousness of the new compound.”  50 CCPA 1541.

            Also, as the Court stated in In re Payne et al., 606 F.2d 302, 203 USPQ 245 at 255 (CCPA 1979):
             “the name used to designate the relationship between related compounds is not 
             necessarily controlling; it is the closeness of that relationship which is indicative
             of the obviousness or unobviousness of the new compound.”

             In addition, any question of why would one conceive and use the similar compounds (i.e. “motivation”) is answered by the Court in In re Gyurik et al., 596 F.2d 1012, 201 USPQ 552 at 557.
              “In obviousness rejections based in close similarity in chemical structure, the
              necessary motivation to make a claimed compound, and thus the prima facie case
              of obviousness, rises from the expectation that compounds similar in structure
              will have similar properties.”  
     
  Hence, the claimed compounds are deemed to be an optional variants of the compounds recited by the prior art reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


plm
April 2, 2021